DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview/email with Eunice Chan on May 31, 2022 as follows:

Claim 1. (Currently Amended) A method comprising: 
receiving, by a computing device, video data for a content item, audio data for the content item, and metadata that comprises descriptive information for the content item; 
generating, based on the metadata, a wireless network identifier that is descriptive of the content item, wherein the first wireless network identifier comprises at least a portion of information from the metadata; 
assigning, to a wireless network, the wireless network identifier; 
causing transmission, via the wireless network, during presentation of video based on the video data, and while the wireless network identifier is assigned to the wireless network, of the audio data; and 
causing transmission, during the presentation of the video and the transmission of the audio data, of the wireless network identifier.

9. (Currently Amended) A method comprising: 
assigning, by a computing device and to a wireless network, a first wireless network identifier that is based on first metadata associated with a first content item and that comprises at least a portion of information from the first metadata; 
causing transmission, via the wireless network, during presentation of first video for the first content item, and while the first wireless network identifier is assigned to the wireless network, of first audio data for the first content item; 4Application No. 16/881,840Docket No.: 007412.04553\US Amendment dated April 7, 2022 Reply to Office Action of January 7, 2022 
causing transmission, during the presentation of the first video and the transmission of the first audio data, of the first wireless network identifier; 
assigning, to the wireless network, a second wireless network identifier that is based on second metadata associated with a second content item; causing transmission, via the wireless network, during presentation of second video for the second content item, and while the second wireless network identifier is assigned to the wireless network, of second audio data for the second content item; and causing transmission, during the presentation of the second video and the transmission of the second audio data, of the second wireless network identifier.

16. (Currently Amended)  A method comprising:
receiving, by a computing device, first metadata associated with a first content item and second metadata associated with a second content item; 
generating, by a computing device, and based on the first metadata, a first wireless network identifier that is descriptive of the first content item, wherein the first wireless network identifier comprises at least a portion of information from the first metadata; 
generating, based on the second metadata, a second wireless network identifier that is descriptive of the second content item; and 
during simultaneous presentation of first video for the first content item and second video for the second content item, causing transmission: 
via a first wireless network associated with the first wireless network identifier, of first audio data for the first content item, and 
via a second wireless network associated with the second wireless network identifier, of second audio data for the second content item, and 
of the first wireless network identifier and the second wireless network identifier.

REASONS FOR ALLOWANCE
	This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on April 07, 2022 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651